Case 2:18-cr-20800-SJM-APP ECF No. 209 filed 04/21/20         PageID.1429    Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                               Case No. 2:18-cr-20800-1
              Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
  v.

  D-1 RAJENDRA BOTHRA,

              Defendant.
                                       /

                                 OMNIBUS ORDER

       Defendant Rajendra Bothra allegedly participated in a conspiracy that

 involved hundreds of millions of dollars in fraudulent health care billings and the

 unlawful prescription of millions of dosage units of Schedule II controlled substances.

 ECF 1, PgID 1–2. He has been charged with 17 counts of various health care and drug

 distribution crimes. Id. at 8–13, 27–28. On December 12, 2018, Magistrate Judge

 Mona K. Majzoub ordered Defendant detained pending trial. ECF 62. The Court

 initially revoked Defendant's detention order, ECF 82, but the Sixth Circuit reversed

 and ordered him detained pending trial, ECF 105.

       Since the Sixth Circuit issued its mandate, Defendant has made numerous

 attempts to obtain pretrial release. See ECF 117, 127, 171 (under seal), 172, 179, 188.

 All of those attempts have been denied. See ECF 126, 149, 187 (under seal).

 Defendant's most recent attempt was an emergency motion for pretrial release due

 to the COVID-19 pandemic, ECF 179, which the Court denied, ECF 187 (under seal).




                                           1
Case 2:18-cr-20800-SJM-APP ECF No. 209 filed 04/21/20           PageID.1430   Page 2 of 5



 Presently before the Court is Defendant's motion for reconsideration of its denial of

 his emergency motion for pretrial release due to the COVID-19 pandemic. ECF 188.

       But first, the Court must address numerous filings and communications

 related to the motion for reconsideration and the underlying motion. The same day

 that Defendant filed his motion for reconsideration, Defendant's counsel emailed the

 Court's case manager with additional substantive materials. The email was an

 improper attempt to argue why certain facts in the case merited a particular outcome

 and was, indeed, an ex parte communication on the merits of the case directed to the

 Court and therefore wholly inappropriate. Two days later, after the case manager

 returned the materials unopened, Defendant filed a supplemental brief in support of

 his motion for reconsideration. ECF 190. But "[u]nless the [C]ourt permits otherwise,

 each motion . . . must be accompanied by a single brief." E.D. Mich. LR 7.1(d)(1).

 Defendant did not seek leave to file a supplemental brief to his motion for

 reconsideration. The Court will therefore strike his supplemental brief.

       Likewise, the Court will strike the Government's response to Defendant's

 motion for reconsideration. The non-moving party is not entitled to file a response to

 a motion for reconsideration, absent leave from the Court. E.D. Mich. LR 7.1(h)(2).

 The Government failed to seek leave to file their response. The Court will therefore

 grant Defendant's motion to strike the Government's response brief. Thus, as it

 relates to the present motion, the Court will only consider the initial brief submitted

 by   Defendant.   And    the   parties   are   warned   that    further   impermissible




                                            2
Case 2:18-cr-20800-SJM-APP ECF No. 209 filed 04/21/20           PageID.1431     Page 3 of 5



 communications or filings without first seeking leave of Court may result in negative

 consequences.

       To succeed on a motion for reconsideration, "[t]he movant must not only

 demonstrate a palpable defect by which the Court . . . [has] been misled but also show

 that correcting the defect will result in a different disposition of the case." E.D. Mich.

 LR 7.1(h)(3). A palpable defect is one that is "obvious, clear, unmistakable, manifest,

 or plain." Mich. Dep't of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich.

 2002) (citation omitted). A motion for reconsideration will not be granted if it "merely

 present[s] the same issues ruled upon by the [C]ourt, either expressly or by

 reasonable implication." E.D. Mich. LR 7.1(h)(3). "It is an exception to the norm for

 the Court to grant a motion for reconsideration." Maiberger v. City of Livonia, 724 F.

 Supp. 2d 759, 780 (E.D. Mich. 2010).

       Here, Defendant raised five arguments for why the Court erred in denying his

 emergency motion for pretrial release due to the COVID-19 pandemic. But each

 argument lacks merit. First, he argued that the Court incorrectly stated that there

 were no confirmed COVID-19 cases at FCI Milan. ECF 188, PgID 1265. And he stated

 that the count rose now to at least 12 confirmed cases. Id. Although the Court did not

 have updated information related to the number of confirmed cases at Milan when it

 issued its initial order, the new data does not alter the Court's analysis. As the Court

 stated, Defendant "faces a risk of exposure both inside and outside prison." ECF 187,

 PgID 1260 (under seal). The number of cases within broader Michigan is significantly

 more than those within FCI Milan. And the Bureau of Prisons has implemented a




                                             3
Case 2:18-cr-20800-SJM-APP ECF No. 209 filed 04/21/20           PageID.1432     Page 4 of 5



 series of actions to combat exposure to and the spread of COVID-19, including

 prohibiting outside visitors into the facility, suspending inmate movement, screening

 inmates and staff, providing additional staff training, and providing face masks. See

 BOP    Implementing     Modified       Operations,   FEDERAL   BUREAU     OF   PRISONS,

 https://www.bop.gov/coronavirus/covid19_status.jsp.

       Defendant, while detained at Milan, can receive his required medical care,

 speak with his counsel and family, and live safely in a controlled and screened facility.

 Whereas, if released to home confinement, he would be in a significantly less

 controlled environment where his wife and daughter might come and go to assist in

 the receipt of medical care and obtain household essentials; where he would face

 exposure from having to receive outside medical attention; and where he would have

 consistent contact with pretrial services, which has been significantly affected by the

 pandemic. FCI Milan is well equipped to combat the spread of COVID-19 and to care

 for Defendant if he is exposed. Defendant's claim that the Court erred in denying his

 release based on its inaccurate assertion of the number of confirmed COVID-19 cases

 at the prison therefore lacks merit.

       Second, Defendant argued that it was a palpable defect for the Court to find

 that he is in a more controlled environment at Milan than on release in his home.

 ECF 188, PgID 1265. As explained above, the Court did not err in its determination.

 ECF 187, PgID 1260 (under seal). Defendant's second argument also fails.

       Defendant's last three arguments—relating to the Attorney General's recent

 mandate related to pretrial detention, the differences in conditions inside versus




                                              4
Case 2:18-cr-20800-SJM-APP ECF No. 209 filed 04/21/20         PageID.1433    Page 5 of 5



 outside of detention, and his hindered right to counsel—were all previously raised,

 fully considered, and rejected by the Court. See E.D. Mich. LR 7.1(h)(3). The Court

 already explained its reasoning for denying his emergency motion for release, ECF

 187 (under seal), and Defendant failed to provide any new or persuasive information

 to convince the Court that its decision was faulty or to warrant reconsideration of its

 decision. The Court will therefore deny Defendant's motion for reconsideration.

       WHEREFORE, it is hereby ORDERED that Defendant's motion for

 reconsideration [188] is DENIED.

       IT IS FURTHER ORDERED that Defendant's motion to strike the

 Government's response to his motion for reconsideration [196] is GRANTED.

       IT IS FURTHER ORDERED that the Government's response to Defendant's

 motion for reconsideration [192] is STRICKEN.

       IT IS FURTHER ORDERED that Defendant's supplement brief in support

 of his motion for reconsideration [190] is STRICKEN.

       SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
 Dated: April 21, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 21, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                           5
